NO. 07-02-0095-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                      MAY 9, 2002

                         ______________________________


                            JOHN J. HINDERA, APPELLANT

                                           V.

                   TEXAS TECH UNIVERSITY, ET AL., APPELLEES


                       _________________________________

            FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2000-509,053; HONORABLE SAM MEDINA, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                                   ON ABATEMENT


      Appellant John J. Hindera has appealed from orders of dismissal with prejudice

entered in favor of appellees after summary judgment was sought by appellees. We have

received the clerk’s record in connection with the appeal, and appellant’s brief is due to

be filed on May 17, 2002.
       However, appellees have filed a Notice of Suggestion of Bankruptcy in which they

notify us that appellant has filed a petition for protection in Case No. 02-11388 in the

United States Bankruptcy Court for the Western District of Texas. Appellant has filed no

response to this Notice of Suggestion of Bankruptcy. Applicable federal statutes provide

that we must stay all further proceedings in this matter that might affect appellant’s interest

until we receive permission to proceed from the bankruptcy court. See 11 USCA § 362

(West 1993 & Supp. 2001).


       Accordingly, we must, and do, abate all proceedings in this appeal until appellant

is released from the supervision of the bankruptcy court.


                                                   Per Curiam


Do not publish.




                                              2